 


FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of July
25, 2011, is entered into by and among CARDTRONICS, INC., a Delaware corporation
(the “Borrower”), each of the Guarantors party hereto (the “Guarantors”), each
of the Lenders party hereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders (the “Agent”). 


PRELIMINARY STATEMENT

WHEREAS, the Borrower, the Guarantors, the Lenders and the Agent entered into
that certain Credit Agreement dated as of July 15, 2010 (as hereby amended and
as from time to time further amended, modified, supplemented, restated or
amended and restated, the “Credit Agreement”), pursuant to which the Lenders
agreed to make available to the Borrower a revolving credit facility; and

WHEREAS, the Borrower has now asked the Agent and the Lenders to amend certain
provisions of the Credit Agreement, including, without limitation, an amendment
to increase the aggregate amount of the Lenders’ Commitments to $250,000,000, a
portion of which will be used by the Borrower to provide liquidity for the
acquisition of the ATM businesses of EDC Holdings, LLC (“EDC”); and

WHEREAS, the Agent and Lenders are willing to do so subject to the terms and
conditions set forth herein, provided that the Borrower and Guarantors ratify
and confirm all of their respective obligations under the Credit Agreement and
the Loan Documents;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:  


1.                    DEFINED TERMS»

.  Unless otherwise defined herein, capitalized terms used herein have the
meanings assigned to them in the Credit Agreement.


2.                    AMENDMENTS TO SECTION 1.01»

.  Section 1.01 of the Credit Agreement is hereby amended as follows:


(A)                 THE PRICING GRID CONTAINED IN THE DEFINITION OF “APPLICABLE
MARGIN” IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:

******


(B)                 THE DEFINITION OF “CHANGE IN LAW” IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:

“Change in Law” means (a) the adoption of any Law after July 25, 2011, (b) any
change in any Law or in the interpretation or application thereof by any
Governmental Authority after July 25, 2011 or (c) compliance by any Lender or
the Issuing Lender (or, for purposes of Section 2.14(b), by any lending office
of such Lender or by such Lender’s or the Issuing Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of Law) of any Governmental Authority made or issued after July 25, 2011;
provided  however, that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued, and all requests, rules, regulations, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) or any Governmental Authority with respect to the implementation of
the Basel III Accord shall be deemed to be a “Change in Law” regardless of the
date enacted, adopted or issued.

                                                                             -1-

--------------------------------------------------------------------------------

 

 


(C)                 THE PRICING GRID CONTAINED IN THE DEFINITION OF “COMMITMENT
FEE RATE” IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:

******


(D)                 THE DEFINITION OF “TERMINATION DATE” IS HEREBY DELETED IN
ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:

“Termination Date” means July 15, 2016.


3.                    AMENDMENT TO SECTION 2.01(B)»

.  Section 2.01(b) of the Credit Agreement is hereby amended to add the
following two sentences to the end of said Section:

“If so requested, only those Lenders designated on Schedule 2.01 as having
Commitments in an Alternative Currency shall participate in making such
Revolving Loans, notwithstanding that this results in such Lenders having
amounts owing by the Borrower on a non pro rata basis.  Following the advance of
a Revolving Loan in an Alternative Currency, the provisions of Section 2.02(e)
shall apply to subsequent Revolving Loans.


4.                    AMENDMENT TO SECTION 2.02»

.  Section 2.02 of the Credit Agreement is hereby amended to add the following
new paragraph (e) at the end of said Section:

“If a Revolving Loan is made in an Alternative Currency, subsequent Revolving
Loans requested in, or converted into, Dollars shall be advanced first by
Lenders that do not have Commitments in an Alternative Currency until such time
as the amount owing to each of the Lenders under the Revolving Loans is equal to
its Applicable Percentage of the aggregate Commitments.”


5.                    AMENDMENT TO SECTION 2.19(A)»

.  Section 2.19(a) of the Credit Agreement is hereby amended by restating clause
(iii) thereof as follows:

“(iii) the aggregate amount of the Lenders’ Commitments, after giving effect to
any such increase, shall not exceed $325,000,000.”


6.                    AMENDMENT TO SECTION 6.07»

.  Section 6.07 of the Credit Agreement is amended by restating clause (e)
thereof as follows:

“(e)         redemptions of capital stock of Persons other than employees,
directors or officers of the Borrower on the following conditions: the amount of
such redemption shall not be limited, so long as, if the amount of such
redemption, when combined with all other redemptions made under this clause (e)
during the term of this Agreement, exceeds $10,000,000, the Borrower
demonstrates, at the time of such redemption(s), pro forma compliance with
Section 6.18 and a pro forma Senior Leverage Ratio of not more than 1.75 to
1.0.”


7.                    AMENDMENT TO SCHEDULE 2.01»

.  Schedule 2.01 of the Credit Agreement is hereby deleted in its entirety and
replaced with Schedule 2.01 attached hereto.


8.                    CONDITIONS PRECEDENT»

.  The effectiveness of this Amendment is subject to satisfaction of the
following conditions precedent:


 

                                                                             -2-

--------------------------------------------------------------------------------

 

 


(A)                 NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST;


(B)                 THE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS
AMENDMENT, DULY EXECUTED BY THE BORROWER, THE GUARANTORS AND THE LENDERS;


(C)                 EACH OF J.P. MORGAN SECURITIES LLC AND MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, AS THE ARRANGERS, THE LENDERS AND THE AGENT
SHALL HAVE RECEIVED ALL FEES REQUIRED TO BE PAID TO IT, AND ALL EXPENSES FOR
WHICH INVOICES HAVE BEEN PRESENTED PRIOR TO THE DATE HEREOF (INCLUDING THE
REASONABLE FEES AND EXPENSES OF LEGAL COUNSEL TO THE AGENT FOR WHICH INVOICES
HAVE BEEN PRESENTED AT LEAST FORTY-EIGHT HOURS PRIOR TO THE DATE HEREOF), BUT
WITHOUT PREJUDICE TO THE LATER PAYMENT OF ACCRUED FEES AND EXPENSES NOT SO
INVOICED;


(D)                 THE AGENT SHALL HAVE RECEIVED (I) AN OFFICER’S CERTIFICATE
OF THE BORROWER AND EACH GUARANTOR, ATTACHING THE CERTIFICATE OF FORMATION (OR
SIMILAR DOCUMENT) OF THE BORROWER OR SUCH GUARANTOR, AS APPLICABLE, CERTIFIED BY
THE RELEVANT AUTHORITY OF ITS JURISDICTION OF ORGANIZATION, A TRUE AND CORRECT
COPY OF THE RESOLUTIONS OF THE BOARD OF DIRECTORS (OR SIMILAR GOVERNING BODY) OF
THE BORROWER OR SUCH GUARANTOR AUTHORIZING THE AMENDMENTS CONTEMPLATED HEREBY
AND THE INCUMBENCY AND SPECIMEN SIGNATURES OF EACH NATURAL PERSON EXECUTING THIS
AMENDMENT ON BEHALF OF THE BORROWER OR SUCH GUARANTOR, AND (II) A GOOD STANDING
CERTIFICATE FOR THE BORROWER AND EACH GUARANTOR FROM ITS JURISDICTION OF
ORGANIZATION;


(E)                 THE ACQUISITION OF EDC SHALL BE CONSUMMATED
CONTEMPORANEOUSLY WITH THE DATE HEREOF AND SUBSTANTIALLY SIMILAR TO THE TERMS
AND CONDITIONS OF THE PURCHASE AND SALE AGREEMENT RELATING TO SUCH ACQUISITION
(THE “EDC ACQUISITION AGREEMENT”), WITHOUT WAIVER OR AMENDMENT OF ANY MATERIAL
TERMS THEREOF NOT OTHERWISE APPROVED BY THE AGENT;


(F)                  THE AGENT SHALL HAVE RECEIVED A DULY EXECUTED COPY OF THE
EDC ACQUISITION AGREEMENT, WHICH SHALL BE REASONABLY ACCEPTABLE TO THE AGENT;


(G)                 THE AGENT SHALL HAVE RECEIVED A SCHEDULE SHOWING THE
BORROWER’S CALCULATION OF EBITDA ON A PRO FORMA BASIS TAKING INTO ACCOUNT THE
ACQUISITION OF EDC AND INCLUDING ALL ADJUSTMENTS TO EBITDA USED IN MAKING SUCH
CALCULATION;


(H)                 THE AGENT SHALL HAVE RECEIVED A PRO FORMA COMPLIANCE
CERTIFICATE AS OF JUNE 30, 2011; AND


(I)                   THE AGENT SHALL HAVE RECEIVED AN ADDENDUM EXECUTED BY EDC
ATM SUBSIDIARY, LLC (“EDC ATM”) AND SUCH OTHER DOCUMENTS RELATING TO EDC ATM AS
THE AGENT SHALL REASONABLY REQUEST.


9.                    RATIFICATION»

.  Each of the Borrower and Guarantors hereby ratifies all of its Obligations
under the Credit Agreement and each of the Loan Documents to which it is a
party, and agrees and acknowledges that the Credit Agreement and each of the
Loan Documents to which it is a party are and shall continue to be in full force
and effect as amended and modified by this Amendment.  Nothing in this Amendment
extinguishes, novates or releases any right, claim, lien, security interest or
entitlement of any of the Lenders or the Administrative Agent created by or
contained in any of such documents nor are the Borrower nor Guarantors released
from any covenant, warranty or obligation created by or contained herein or
therein.


10.                 REPRESENTATIONS AND WARRANTIES»

.  Each of the Borrower and Guarantors hereby represents and warrants to the
Lenders and the Administrative Agent that (a) this Amendment has been duly
executed and delivered on behalf of each of the Borrower and Guarantors,
(b) this Amendment constitutes a valid and legally binding agreement enforceable
against each of the Borrower and Guarantors in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, (c) the representations and warranties
contained in the Credit Agreement and the Loan Documents are true and correct on
and as of the date hereof in all material respects as though made as of the date
hereof, except for such representations and warranties as are by their express
terms limited to a specific date, in which case such representations and
warranties were true and correct in all material respects as of such specific
date, (d) no Default or Event of Default exists under the Credit Agreement or
under any Loan Document and (e) the execution, delivery and performance of this
Amendment has been duly authorized by each of the Borrower and Guarantors.

                                                                             -3-

--------------------------------------------------------------------------------

 

 


11.                 RELEASE AND INDEMNITY»

. 


(A)                 THE BORROWER HEREBY RELEASES AND FOREVER DISCHARGES THE
AGENT AND EACH OF THE LENDERS AND EACH AFFILIATE THEREOF AND EACH OF THEIR
RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS, TRUSTEES, AGENTS, ATTORNEYS,
SUCCESSORS, ASSIGNS OR OTHER REPRESENTATIVES FROM ANY AND ALL CLAIMS, DEMANDS,
DAMAGES, ACTIONS, CROSS-ACTIONS, CAUSES OF ACTION, COSTS AND EXPENSES (INCLUDING
LEGAL EXPENSES), OF ANY KIND OR NATURE WHATSOEVER, WHETHER BASED ON LAW OR
EQUITY, WHICH ANY OF SAID PARTIES HAS HELD OR MAY NOW OWN OR HOLD, WHETHER KNOWN
OR UNKNOWN, FOR OR BECAUSE OF ANY MATTER OR THING DONE, OMITTED OR SUFFERED TO
BE DONE ON OR BEFORE THE ACTUAL DATE UPON WHICH THIS AMENDMENT IS SIGNED BY ANY
OF SUCH PARTIES (I) ARISING DIRECTLY OR INDIRECTLY OUT OF THE LOAN DOCUMENTS, OR
ANY OTHER DOCUMENTS, INSTRUMENTS OR ANY OTHER TRANSACTIONS RELATING THERETO
AND/OR (II) RELATING DIRECTLY OR INDIRECTLY TO ALL TRANSACTIONS BY AND BETWEEN
THE BORROWER OR ITS REPRESENTATIVES AND THE AGENT, AND EACH LENDER OR ANY OF
THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS, EMPLOYEES, ATTORNEYS OR OTHER
REPRESENTATIVES.  SUCH RELEASE, WAIVER, ACQUITTAL AND DISCHARGE SHALL AND DOES
INCLUDE, WITHOUT LIMITATION, ANY CLAIMS OF USURY, FRAUD, DURESS,
MISREPRESENTATION, LENDER LIABILITY, CONTROL, EXERCISE OF REMEDIES AND ALL
SIMILAR ITEMS AND CLAIMS, WHICH MAY, OR COULD BE, ASSERTED BY THE BORROWER
INCLUDING ANY SUCH CAUSED BY THE ACTIONS OR NEGLIGENCE OF THE INDEMNIFIED PARTY
(OTHER THAN ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT). 


(B)                 THE BORROWER HEREBY RATIFIES THE INDEMNIFICATION PROVISIONS
CONTAINED IN THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, SECTION 10.03 OF
THE CREDIT AGREEMENT, AND AGREES THAT THIS AMENDMENT AND LOSSES, CLAIMS, DAMAGES
AND EXPENSES RELATED THERETO SHALL BE COVERED BY SUCH INDEMNITIES.


12.                 NEW LENDERS»

. 


(A)                 BY ITS EXECUTION OF THIS AMENDMENT, EACH NEW LENDER SHALL
BECOME A PARTY TO THE CREDIT AGREEMENT AS OF THE DATE FIRST ABOVE WRITTEN AND
SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS, SEVERALLY AND NOT JOINTLY, OF A
“LENDER” UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AS IF EACH WERE
AN ORIGINAL SIGNATORY THERETO, AND SHALL AGREE, AND DOES HEREBY AGREE, SEVERALLY
AND NOT JOINTLY, TO BE BOUND BY THE TERMS AND CONDITIONS SET FORTH IN THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THE LENDERS ARE A PARTY, IN EACH
CASE, AS IF EACH WERE AN ORIGINAL SIGNATORY THERETO.


(B)                 THE NEW LENDER HEREBY (A) REPRESENTS AND WARRANTS THAT IT IS
LEGALLY AUTHORIZED TO ENTER INTO THIS AMENDMENT AND BECOME A “LENDER” UNDER THE
CREDIT AGREEMENT; (B) CONFIRMS THAT IT HAS RECEIVED A COPY OF THE CREDIT
AGREEMENT, TOGETHER WITH THE COPIES OF THE MOST RECENT FINANCIAL STATEMENTS
DELIVERED PURSUANT TO SECTION 5.01 THEREOF AND SUCH OTHER DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO THIS AMENDMENT AND BECOME A “LENDER” UNDER THE CREDIT
AGREEMENT; (C) AGREES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER AND, BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THE CREDIT AGREEMENT; (D)
CONFIRMS THAT IT IS A NEW LENDER UNDER THE CREDIT AGREEMENT, AS DEFINED THEREIN;
(E) APPOINTS AND AUTHORIZES THE AGENT TO TAKE SUCH ACTION AS AN AGENT ON ITS
BEHALF AND TO EXERCISE SUCH POWERS UNDER THE CREDIT AGREEMENT AS ARE DELEGATED
TO THE AGENT BY THE TERMS THEREOF, TOGETHER WITH SUCH POWERS AS ARE REASONABLY
INCIDENTAL THERETO; (F) AGREES THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR
TERMS ALL OF THE OBLIGATIONS WHICH BY THE TERMS OF THE CREDIT AGREEMENT ARE
REQUIRED TO BE PERFORMED BY IT AS A LENDER; AND (G) AGREES THAT IT WILL KEEP
CONFIDENTIAL ALL INFORMATION WITH RESPECT TO THE BORROWER FURNISHED TO IT BY THE
BORROWER OR THE OTHER LENDERS (OTHER THAN INFORMATION GENERALLY AVAILABLE TO THE
PUBLIC OR OTHERWISE AVAILABLE TO THE NEW LENDER ON A NON-CONFIDENTIAL BASIS).


13.                 COUNTERPARTS»

.  This Amendment may be signed in any number of counterparts, which may be
delivered in original, facsimile or electronic form each of which shall be
construed as an original, but all of which together shall constitute one and the
same instrument.


14.                 GOVERNING LAW»

.  This Amendment shall be construed in accordance with and governed by the Law
of the State of Texas without regard to any choice-of-law provisions that would
require the application of the law of another jurisdiction.


 

                                                                             -4-

--------------------------------------------------------------------------------

 

 


15.                 FINAL AGREEMENT OF THE PARTIES»

.  THIS AMENDMENT, THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature pages follow]

 

                                                                             -5-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

                                                                                               
BORROWER: 

 

                                                                                               
CARDTRONICS, INC.,
a Delaware corporation

 

 

By:         /s/ Todd Ruden_____________________________
Todd Ruden
______ Senior Vice President – Planning & Treasurer

 

 

                                                                                               
GUARANTORS:

                                                                                               
 

                                                                                               
CARDTRONICS USA, INC.,
a Delaware corporation

 

 

By:         /s/ Todd Ruden_____________________________

                Todd Ruden

                Treasurer

 

 

                                                                                               
CARDTRONICS HOLDINGS, LLC,
a Delaware limited liability company

 

 

By:         /s/ Todd Ruden_____________________________

                Todd Ruden

                Treasurer

 

 

                                                                                               
ATM NATIONAL, LLC,
a Delaware limited liability company

 

 

By:         /s/ Todd Ruden_____________________________

                Todd Ruden

                Treasurer

 

 

 

--------------------------------------------------------------------------------

 

 

                                                                                               
ADMINISTRATIVE AGENT:

 

                                                                                               
JPMORGAN CHASE BANK, N.A.

 

 

                                                                                               
By:         /s/ John Sarvadi____________________________

                                                                                                               
John Sarvadi

                                                                                                               
Managing Director

 

                                                                                               
 

 

--------------------------------------------------------------------------------

 

 

                                                                                               
LENDER: 

 

                                                                                               
BANK OF AMERICA, N.A.
                                                                                               

 

                                                                                               
By:         /s/ Gary L. Mingle___________________________

                                                                                               
Name:    Gary L. Mingle

                                                                                               
Title:       Senior Vice -President

 

 

 

--------------------------------------------------------------------------------

 

 

                                                                                               
LENDER: 

 

                                                                                               
WELLS FARGO BANK, N.A.

 

 

                                                                                               
By:         /s/ Geri Landa______________________________

                                                                                               
Name:    Geri Landa

                                                                                               
Title:       Senior Vice President

 

 

 

--------------------------------------------------------------------------------

 

 

                                                                                               
LENDER: 

 

                                                                                               
AMEGY BANK NATIONAL ASSOCIATION

 

 

                                                                                               
By:         /s/ Kelly Nash______________________________

                                                                                               
Name:    Kelly Nash

                                                                                               
Title:       Corporate Banking Officer

 

 

 

--------------------------------------------------------------------------------

 

 

                                                                                               
LENDER: 

 

                                                                                               
COMPASS BANK

 

 

                                                                                               
By:         /s/ Stuart Murray___________________________

                                                                                               
Name:    Stuart Murray

                                                                                               
Title:       Senior Vice President

 

 

--------------------------------------------------------------------------------

 

 

                                                                                               
LENDER: 

 

                                                                                               
SUNTRUST BANK

 

 

                                                                                               
By:         /s/ David A. Bennett_________________________

                                                                                               
Name:    David A. Bennett

                                                                                               
Title:       Vice President

 

 

--------------------------------------------------------------------------------

 

 

                                                                                               
LENDER: 

 

                                                                                               
BRANCH BANKING AND TRUST COMPANY

 

 

                                                                                               
By:         /s/ Matt McCain____________________________

                                                                                               
Name:    Matt McCain

                                                                                               
Title:       Senior Vice President

 

 

 

--------------------------------------------------------------------------------

 

 

LENDER:

 

                                                                                               
CAPITAL ONE, N.A.

 

 

                                                                                               
By:         /s/ Yasmin Elkhatib_________________________

                                                                                               
Name:    Yasmin Elkhatib

                                                                                               
Title:       Vice President

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.01

 

COMMITMENTS

 

Lenders

Commitment

JPMorgan Chase Bank, N.A.

$41,000,000

Bank of America, N.A.

$41,000,000

Wells Fargo Bank, N.A.

$38,000,000

Amegy Bank National Association

$30,000,000

Compass Bank

$30,000,000

SunTrust Bank

$30,000,000

Branch Banking and Trust Company

$20,000,000

Capital One, N.A.

$20,000,000

TOTAL

$250,000,000

 

 

--------------------------------------------------------------------------------

 